DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-9 are allowable. The restriction requirement among species , as set forth in the Office action mailed on February 18, 2022 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of February 18, 2022 is withdrawn.  Claim 8, directed to non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance.
In regard to independent claim 1 and dependent claims 2-9, the closest prior art references, Park et al. (US 2021/0055595 A1), Bae et al. (US 2017/0358602 A1), Park et al. (US 2020/0292895 A1), Cheon et al. (US 2020/0312939 A1), Bae et al. (US 2019/0243199 A1), Jeon et al. (US 2019/0384089 A1), and Park et al. (US 2020/0264468 A1), fail to disclose, either singly or in combination, all of the limitations of claim 1, including the combination of limitations, “spacer layer, disposed on the first substrate and located in the periphery region, and covering the first leads and the second leads, wherein a thickness of the spacer layer on the first leads is smaller than a thickness of a remaining part of the spacer layer; a plurality of first conductive pads, disposed at a side of the display panel, and connecting the patterned electrode layer, the first leads, and the spacer layer on the first leads, wherein the first conductive pads extend to a space between the patterned electrode layer and the spacer layer on the first leads; a plurality of second conductive pads, disposed at the side of the display panel, and connecting the second leads and the spacer layer on the second leads; a conductive adhesive layer, disposed at the side of the display panel and -2-Customer No.: 31561 Docket No.: 103766-US-PA Application No.: 17/372,560 covering the first conductive pads and the second conductive pads; and an external circuit board, arranged on the conductive adhesive layer.”  Namely, the cited references fail to cite a spacer layer on the first and second leads with a first thickness on the first leads that is smaller than a thickness elsewhere.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207. The examiner can normally be reached Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M MERLIN/Primary Examiner, Art Unit 2871